Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Statement regarding Aegis Group plc Paris, January 22 - Publicis Groupe would like to make clear that rumours on financial markets concerning a possible offer for Aegis Plc shares are groundless. * * * Publicis Groupe (Euronext Paris: FR0000130577 and member of the CAC40 Index - NYSE: PUB) is the worlds fourth largest communications group, as well as the worlds second largest media counsel and buying group. Its activities span 104 countries on six continents. Groupes communication activities cover advertising , through three autonomous global advertising networks: Leo Burnett, Publicis, Saatchi & Saatchi, as well as through its two multi-hub networks Fallon Worldwide and Bartle Bogle Hegarty, 49%-owned ; media consultancy and buying through two worldwide networks ZenithOptimedia and Starcom MediaVest Group; and marketing services and specialized communications including direct marketing, public relations, corporate and financial communications, multicultural and healthcare communications. Web sites: www.publicis.com and www.finance.publicis.com Contacts : Corporate Communications : Eve Magnant : + 33 (0)1 44 43 70 25 Relations Investisseurs : Pierre Bénaich : + 33 (0)1 44 43 65 00 1
